Citation Nr: 0311381	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected cataract surgery and glaucoma secondary to 
surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.

This appeal arose from a February 2001 decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO).  This decision awarded service 
connection for cataract surgery and glaucoma secondary to 
surgery pursuant to 38 U.S.C.A. § 1151 (West 2002); this 
disorder was evaluated as 30 percent disabling, effective 
from October 30, 1998.

On March 17, 2003, the Board issued a final decision in this 
case.  However, that decision is being vacated to accord the 
appellant full due process of law.  In the March 2003 
decision, the Board remanded the issue of entitlement to an 
effective date earlier than October 30, 1998 for the award of 
service connection for cataract surgery and glaucoma 
secondary to surgery, based on a conclusion that the veteran 
had submitted a notice of disagreement on this issue, but had 
not been provided a statement of the case.  The Board will 
not, in this decision, again remand this claim because VA's 
computerized system of docketing appeals shows that on 
April 14, 2003, the appellant or his representative withdrew 
this notice of disagreement.  If that is not the case, then 
the RO is hereby advised that a statement of the case should 
be issued on this claim. 

As discussed in more detail below, the Board finds that the 
veteran is blind in the service-connected left eye.  Based on 
that level of visual impairment, the RO should consider 
whether he is entitled to special monthly compensation under 
38 U.S.C.A. § 1114(k).  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6070.



FINDINGS OF FACT

1.  Although the veteran is blind in the service-connected 
left eye, he is not blind in the nonservice-connected right 
eye.

2.  The veteran has not had enucleation of either eye, and 
there is no evidence of serious cosmetic defect.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the left cataract with glaucoma have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159, 3.383, Part 4, including §§ 4.1, 4.2, 4.7, 
4.14, 4.79, 4.80, Diagnostic Codes (DC) 6029, 6070 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted that he should be awarded a higher 
degree of disability compensation for his service-connected 
left eye cataract with glaucoma.  He stated that he cannot 
see well with the left eye and that that warrants additional 
compensation.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

Factual background

The veteran was afforded a VA examination in October 1997.  
The right eye uncorrected visual acuity was 20/60 at distance 
and 20/200 at near.  The best-corrected visual acuity was 
20/50 at distance and 20/40 at near.  The left eye 
uncorrected visual acuity was 20/400 at distance and 20/200 
at near.  The best corrected visual acuity was the same.  
Muscle function was smooth, accurate, full and extensive.  
Upon Goldman visual field test objects III/4e, the right eye 
has a large Bjerrum scotoma; the left eye had a 25-degree 
field.  Upon slit lamp examination, the veteran had 
blepharitis of both eyes.  He had a bleb in the left eye, an 
exposed stitch, bullous keratopathy and an anterior 
intraocular lens implant.  The right eye appeared relatively 
normal.  His cup to disk ratio in the left eye was .9, and 
.75 on the right.  The macula in both eyes appeared to be 
clear.  The background appeared relatively clear.  It was 
noted that the veteran had developed a cataract due to 
trauma; he then had the cataract removed that resulted in 
glaucoma, chronic iritis and inflammation.

The veteran was re-examined by VA in July 2000.  In the right 
eye the uncorrected visual acuity was 20/20 at distance and 
20/80 at near.  The best-corrected visual acuity was 20/20 at 
distance and 20/30 at near.  In the left eye the uncorrected 
visual acuity was hand motion at two feet at distance and at 
near.  The best-corrected visual acuity was 20/200 at 
distance and at near.  There was no diplopia.  The muscle 
function was smooth, accurate, full and extensive.  On 
Goldman visual field test object III/4e, the veteran had a 
slight nasal defect in the right eye.  The left eye had 
significant field loss with a Bjerrum scotoma.  Upon slit-
lamp examination, he had nuclear sclerotic cataracts, grade 
2, in the right eye.  The left eye had an irregular pupil 
with temporal stitches on either side.  It was aphakic and 
had a hazy cornea with slight cell in the eye.  Upon dilated 
examination, the cup-to-disk ratio was .75 in both eyes.  The 
macula of the right eye had RPE changes and drusen.  The 
macula of the left eye had RPE changes, drusen and probably 
some CME.  The background was white without pressure in both 
eyes.  The examiner stated in the diagnosis that:

Upon further investigation of the history, in 1969 
or 1970 he said he had trauma to his eye when he 
was in the Navy.  He went to sickbay and was 
treated with some pain medicines.  In 1975 at the 
VA in Long Beach he underwent intraocular lens 
implant surgery on the left eye.  One month later, 
nuclear matter was found in the vitreus, and the 
intraocular lens was taken out.  The nuclear matter 
was then removed.  Upon that, the patient was left 
aphakic in the left eye with an irregular pupil, 
corneal changes and glaucoma.  It is my opinion 
that this patient probably had in either 1969 or 
1970 some sort of trauma to his eye, most likely in 
the military because the eyes were relatively good 
when he entered the military.  It is my estimation 
that this patient probably had a traumatic iritis 
in 1970 which then developed a cataract in the left 
eye.  Subsequently, he underwent cataract surgery 
and developed glaucoma secondary to that or 
secondary to the trauma.

The veteran was seen by VA in November 2002.  The left eye 
displayed bullous keratopathy, 1+ papillae, and an aphakic 
lens.  The assessment was left aphakic bullous keratopathy, 
chronic open angle glaucoma, and macular edema, rule out 
chronic cystoid macular edema.  It was determined that 
additional surgery was not in his best interests.  The 
macular edema/metamorphopsia were present and were not likely 
to resolve given the duration of the problem.

The veteran was re-examined by VA in February 2003.  He 
complained of occasional pain in the left eye; however, it 
was mostly a sensation of having a foreign body in the eye.  
He did state that the eye was very painful the previous 
October and November and that now his vision in this eye was 
foggy.  He also noted that the eye would turn red at times.  
Uncorrected visual acuity in the right eye was 20/40 both 
near and far; they both corrected to 20/25.  Uncorrected near 
and far visual acuity in the left eye was hand motion.  Near 
vision corrected to 20/800 and far vision corrected to 
20/400.  He had no diplopia.  Visual field testing of the 
right eye was fairly normal; the left revealed a negative 
mean deviation of -21.88 dB with central scotoma and a 
superior arcuate defect.  A slit lamp examination revealed 
nuclear sclerosis of the right eye; the left showed aphakia 
with increased corneal thickness, although the frank cornea 
in the left eye that had existed earlier was markedly 
improved.  Dilated funduscopic examination revealed cupping 
of 0.70 on the right and 0.80 in the left with the macula, 
vessels and peripheral retina appearing normal in both eyes.  


The examiner stated that:

It was my impression that this gentleman had 
aphakia O.S. with corneal edema in the left eye 
that was now markedly improved.  He had nuclear 
sclerotic cataract in the right eye and it was my 
impression that his visual acuity of 20/400 best 
corrected in the left eye might be improved by 
possibly a trial with rigid gas permeable contact 
lens in the left eye to see if he has irregular 
astigmatism along with his aphakia causing him his 
decline in vision as his corneal edema has been 
significantly improved with the salt drops to the 
left eye.  It is my understanding that he is going 
to continue treatment with Dr. Weiss and I am 
certain that a gas permeable contact lens trial 
will be undertaken in an attempt to improve his 
vision in the left eye.

From review of his past medical records it appears 
as though he underwent cataract surgery for 
traumatic cataract in the 1980's.  It appears as 
though this veteran's left eye disability, his poor 
visual acuity, loss of visual field, irregular 
pupil, stitches on either side, hazy cornea with 
cells are all linked to his many operations in the 
past especially those most recently in Ann Arbor 
with finally decompensation of his cornea as the 
main cause for his decreased visual acuity.  The 
initial surgery might have been cataract surgery 
performed at the VA in the 1980's but it is my 
belief that this gentleman's initial trauma, which 
led to his need for cataract surgery, was the 
actual culprit of all his problems with his left 
eye.  It appears as though his eye disorders 
presently include his aphakia, his corneal edema, 
probably his irregular cornea related to all his 
surgery in the past, and his glaucoma.  His 
symptoms of hazy vision are related to his corneal 
decompensation i.e. corneal edema for all his past 
surgeries, that his main problem now is his corneal 
edema, which I believe is related to his 
trabeculectomy in Ann Arbor at the University of 
Michigan Kellogg Eye Center because at that point 
in time while straining in the bathroom he 
developed a sudden severe pain in this eye, which 
turned out to be a suprachoroidal hemorrhage, which 
is the actual probable cause for his corneal status 
decline.  This gentleman has a secondary type of 
glaucoma, traumatic glaucoma and aphakic glaucoma 
with inflammatory etiology possibly contributing 
because of his corneal edema resulting in increased 
inflammation in the eye.

The veteran's representative submitted additional evidence 
and argument in March 2003.  The additional evidence included 
outpatient treatment reports dated in November 2002 and 
January-March 2003, which, in summary, indicated that the 
veteran had senile cataract, aphakic bullous keratopathy and 
secondary inflammatory glaucoma that continued to be causing 
him discomfort and pain.  These records further indicated 
that additional medical-surgical intervention was not in the 
veteran's best interests.

Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to 38 C.F.R. § 3.383(a)(1) (2002), compensation is 
payable for the combinations of service-connected and 
nonservice-connected disabilities (such as blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability) as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distance less than 3 feet (.91m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5 degrees concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. 
§ 4.79 (2002).

38 C.F.R. Part 4, Code 6029 (2002), provides a 30 percent 
evaluation for either bilateral or unilateral aphakia.  The 
Note indicated that the 30 percent evaluation prescribed for 
aphakia is a minimum rating to be applied to the unilateral 
or bilateral condition and is not to be combined with any 
other rating for impaired vision.  When only one eye is 
aphakic, the eye having poorer corrected visual acuity will 
be rated on the basis of its acuity without correction.  When 
both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.80 (2002).

In the February 2001 rating decision granting service 
connection for this condition, the RO held that the veteran's 
current left eye disabilities - to include poor visual 
acuity, loss of visual field, irregular pupil, stitches on 
either side, hazy cornea with cell - in addition to the 
glaucoma - were part of the service-connected disorder.  The 
veteran has requested that separate ratings be assigned for 
these various eye disorders.  In general, all disabilities, 
including those arising from a single disease entity or 
injury, are rated separately, and all disability ratings are 
then combined in accordance with 38 C.F.R. § 4.25.  
Evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not permitted.  
38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  If a veteran has separate 
and distinct manifestations attributable to the same injury, 
they may be compensated under different diagnostic codes.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).  The issue of the 
evaluation to be assigned all manifestations of the veteran's 
service-connected disability is intertwined with the claim 
for a higher rating before the Board.  Accordingly, 
consideration will be given to whether any separate 
evaluations should be assigned under applicable diagnostic 
codes.  

A 30 percent disability evaluation is warranted when there is 
blindness in one eye, with only light perception, and visual 
acuity of 20/40 in the nonservice-connected eye.  38 C.F.R. 
Part 4, Code 6070 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VCAA

On November 9, 2000, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (2002)) was signed into law.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the veteran of the types of 
evidence needed to substantiate his claim.  In addition, the 
veteran has been provided a statement of the case (SOC) 
(December 2001); this fully explained the laws and 
regulations used in considering his claim and provided an 
explanation as to why the veteran had not presented 
sufficient evidence to establish entitlement to the benefit 
sought.  

Furthermore, on April 23, 2002, the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Therefore, the 
Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in April 2002 essentially complied with the recent 
holding of Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003) (DAV case).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, the letter expressly notified the veteran that he 
had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Since 
that one-year time period has now expired, it is clear that 
the claimant has nothing further to submit, and adjudication 
of his claim can proceed.

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.  The 
RO obtained his service medical records and his personnel 
records.  He submitted numerous records from the Social 
Security Administration.  His VA treatment records have been 
obtained.  He was also afforded several VA examinations.  

This case was then internally developed by the Board in 
December 2002, after which the veteran was afforded another 
VA examination in February 2003.  The veteran was notified of 
this evidence by letter on February 28, 2003.  He was 
notified that he had 60 days to file a response, which 
included his right to submit additional evidence and/or 
argument.  Through his representative, he has stated there is 
nothing further to submit.  The DAV case discussed above also 
held that, when the Board develops additional evidence, as in 
this case, 38 U.S.C.A. § 7104(a) prohibits the Board from 
considering the additional evidence without remanding the 
case or obtaining a waiver.  VA's Office of General Counsel 
recently held that the Board can proceed to decide a case 
where it has developed additional evidence if the appellant 
waives the RO's consideration of that evidence.  VAOPGCPREC 
1-2003.  In this case, the appellant is represented by an 
accredited veterans' service organization, and that 
representative submitted a statement on May 19, 2003, 
indicating that "consideration by the agency of original 
jurisdiction of any additional evidence in this appeal 
currently of record is hereby waived."  Accordingly, the 
Board is satisfied that all due process concerns have been 
met and will proceed to a disposition of this appeal, to 
include consideration of the additional evidence and 
argument, as more fully set forth below.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  As noted above, 
the veteran has been provided several VA examinations, to 
include recently in February 2003.  There is no objective 
evidence indicating that there has been a material change in 
the severity of his service-connected condition since he was 
last examined a few months ago.  There are no records 
suggesting an increase in disability has occurred as compared 
to the last VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.  


The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Discussion

Only the veteran's left eye is service connected pursuant to 
the provisions of 38 U.S.C.A. § 1151, following the April 
1980 VA surgical treatment.  Where service connection is in 
effect for only one eye, the visual acuity in the nonservice-
connected eye is considered to be normal (20/40 or better) 
unless there is blindness in that eye.  38 U.S.C.A. § 
1160(a)(1) (West 2002); 38 C.F.R. §§ 3.383, 4.84a, Diagnostic 
Code 6070 (2002); Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Moreover, the veteran's visual acuity in the 
nonservice-connected right eye actually is normal.  The best 
distant vision obtainable after correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75 
(2002).  Recent examinations have shown the veteran's right 
eye visual acuity is correctable to 20/40 or better.

The veteran has been assigned a 30 percent evaluation for 
aphakia (loss of the lens) of the left eye, the maximum 
amount available for one eye under 38 C.F.R. Part 4, DC 6029 
(2002).  This eye would be rated on the basis of its visual 
acuity without correction, which was noted to be hand 
movement at 2 to 21/2 feet (that is, blindness); the maximum 
amount of compensation available for this degree of 
disability, given the normal vision of the nonservice-
connected right eye, is 30 percent.  See 38 C.F.R. Part 4, DC 
6070 (2002).  

The veteran is currently receiving the maximum schedular 
amount possible for blindness in the service-connected left 
eye, and no blindness in his nonservice-connected right eye.  
When only one eye's disability is service-connected, the 
maximum evaluation for total loss of vision of that eye is 30 
percent, unless there is (a) blindness in the nonservice-
connected right eye; (b) enucleation of the service-connected 
left eye; or (c) serious cosmetic defect.  38 C.F.R. 
§§ 3.383, 4.80 (2002).  None of those criteria are met here.  
As discussed above, the visual acuity in the veteran's right 
eye is normal.  Neither eye has been enucleated.  There is no 
evidence of visible distortion or any other type of cosmetic 
defect.

The veteran does have aphakia and glaucoma, among other left 
eye disabilities.  However, combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of that eye.  Again, the maximum amount for total loss of 
vision of the veteran's left eye is 30 percent, see Table V, 
38 C.F.R. § 4.84a (2002).  Therefore, he cannot be assigned 
separate ratings for these other eye disabilities.  The 
degree of compensation for these disabilities cannot exceed 
30 percent since there is no evidence of enucleation or a 
serious cosmetic defect.  

The Board has considered whether the veteran's disability 
could be evaluated under any other diagnostic codes, but 
finds that a rating higher than 30 percent is not warranted 
under any diagnostic code.  As the veteran clearly retains 
both eyes, the provisions of 38 C.F.R. § 4.84a, Code 6066, 
are not for application.  In addition, as there is no 
evidence suggesting impairment of ocular muscle function, the 
provisions of 38 C.F.R. § 4.84a, Code 6090 are also not for 
application.  A rating in excess of 30 percent is not 
available under 38 C.F.R. § 4.84a, Code 6080, pertaining to 
impairment of field of vision.  As service connection is not 
in effect for a right eye disability, only those provisions 
of the diagnostic code relating to unilateral concentric 
contraction or unilateral loss of visual field are for 
application; a maximum 30 percent evaluation is assignable 
for unilateral concentric contraction or loss of visual 
field.  Finally, a rating in excess of 30 percent is not 
available under Code 6029, for aphakia.  That code only 
provides for a 30 percent rating, and specifically prohibits 
combining the 30 percent rating with any other rating for 
impaired vision.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected left eye 
cataract surgery with secondary glaucoma.  The Board 
acknowledges the veteran's contentions that his vision is 
worse than reflected by the assigned rating.  The Board also 
notes that the main thrust of his argument is that the RO 
stated, when adjudicating this claim, that the veteran was 
not blind in the service-connected eye and that he did not 
have congestive or inflammatory glaucoma.  He is blind in the 
service-connected eye, as discussed above.  However, the RO 
incorrectly stated the law.  Insofar as the vision impairment 
in the service-connected left eye has been rated as this eye 
being blind, and the veteran has normal vision in the 
nonservice-connected right eye, a higher rating is simply not 
warranted.  The Board sympathizes with the veteran's 
situation and does not minimize the fact that he has several 
diagnosed disorders of the left eye.  However, as discussed 
above, 38 C.F.R. § 4.80 is a bar to assigning a rating higher 
than 30 percent for all the various eye disabilities.  He is 
already getting that 30 percent rating.  There is no 
reasonable doubt that could be resolved in his favor.

















	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 30 percent for the service-
connected left eye cataract with glaucoma is denied.


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



